Case 8:20-cv-00043-SB-ADS Document 190-24 Filed 05/14/21 Page 1 of 5 Page ID
                                 #:2783




Summary Judgment Ex. 3c

Mason Declaration - Exhibit 3
Case 8:20-cv-00043-SB-ADS Document 190-24 Filed 05/14/21 Page 2 of 5 Page ID
                                 #:2784
Case 8:20-cv-00043-SB-ADS Document 190-24 Filed 05/14/21 Page 3 of 5 Page ID
                                 #:2785
Case 8:20-cv-00043-SB-ADS Document 190-24 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:2786
Case 8:20-cv-00043-SB-ADS Document 190-24 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:2787
